DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 April 2021 has been entered.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0005980; cited in prior Office action).
Regarding Claims 1, 2, and 6-8, Ito teaches an organic light-emitting device (OLED) including a first electrode, a second electrode, and an organic layer positioned between the electrodes.  The organic layer includes a material represented by Formula 2A (p. 20, [0171]):

    PNG
    media_image1.png
    195
    539
    media_image1.png
    Greyscale

This structure can be flipped horizontally as follows to better demonstrate its similarity to the claimed Formula 1:

    PNG
    media_image2.png
    100
    278
    media_image2.png
    Greyscale

R21 and R22 are comparable to the claimed R1.  The exemplary R21 and R22 groups listed at page 11, [0128]-[0130] read on substituted or unsubstituted C6-C14 carbocyclic groups and substituted or unsubstituted C5-C13 heterocyclic groups.  
The R21 group is equivalent to the claimed [(R1)b1-(L1)a1]n1- group where a1=0 and (L1)a1 is a single bond.  The combination of R21 and R22-(L22)a22- groups are indicative of a compound according to Formula 1 where n1=2.
L22 and a22 are comparable to the claimed L1 and one iteration of a1, respectively.  The variable a22 may be 0 or 1 (p. 9, [0115]).  These values fall within the claimed range of 0-5.  When a22 is 0, (L1)a1 will necessarily be a single bond.  When a22 is 1, L22 may be a substituted or unsubstituted C6-C10 carbocyclic group or a substituted or unsubstituted C5-C9 heterocyclic group (p. 8-9, [0109]-[0110]).  
L21 and a21 are comparable to the claimed L2 and a2, respectively.  The variable a21 may be 1 (p. 9, [0114]).  This falls within the claimed range of 1-5 recited in condition ii).  L21 may be a substituted C6-C10 carbocyclic group (i.e. phenylene or naphthalene) or a substituted C9 heterocyclic group (i.e. quinolinylene or isoquinolinylene).  Suitable substituents include -F (p. 9, [0110]).  It would have been obvious to one of ordinary skill in the art at the time of filing to select -F from the list of possible substituents at page 9, [0110] based on the fact that it is expressly disclosed as being suitable for this purpose.  Selection of a fluorine-substituted C6-C10 carbocyclic group or a fluorine-substituted C9 heterocyclic group as L21 when a21=1 satisfies the claimed condition ii).
One -(L22)a22-Y21 group is present in Ito’s Formula 2A, indicating that the claimed variable n2=1.  Y21 may be a group according to Formula 7-4 (p. 14, [0155]):

    PNG
    media_image3.png
    241
    255
    media_image3.png
    Greyscale

E21 may be a pyrazine group (p. 15, [0165]).  E22 and E23 may be selected from a variety of substituted and unsubstituted aryl and heteroaryl groups (p. 14, [0158]).  Specific embodiments of the Y21 group are illustrated in the list of exemplary compounds beginning at page 32.  Three embodiments are found in compounds 203A, 204A, and 220A (p. 32, p. 34):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to select any of these three Y21 groups, as they represent specific embodiments of the general Formula 7-4 described as being suitable for inclusion in compounds according to Ito’s Formula 2A.  
The E22 and E23 groups in the structure above are not substituted.  However, Ito teaches that such groups may also be substituted.  Suitable substituents include fluorine (p. 14, [0159]).  It would have been obvious to one of ordinary skill in the art at the time of filing to select fluorine-substituted E22 and E23 groups, as Ito expressly indicates that such substitutions are suitable for use in the prior art compounds.  Applying this modification to the structures shown above results in compounds containing the following Y21 groups:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

These represent structures where X11, X13, and X15 are N; X12 is C-[(L12)a12-(R12)b12] where a12=0, b12=1, and R12 is a fluorine-substituted C6-C12 carbocyclic or heterocyclic group; and X14 is C-[(L14)a14-(R14)b14] where a14=0, b14=1, and R14 is a fluorine-substituted C6-C12 carbocyclic or heterocyclic group.
Ito as applied above reads on Claims 1, 2, and 6-8.
Regarding Claim 9, modification of Ito as applied to Claim 1 above results in fluorine-substituted phenyl or naphthyl groups.  Although Ito does not expressly teach which position should be substituted, the description of such groups substituted with fluorine defines a genus which encompasses species represented by formulae 7-1 to 7-19 where f2, f3, and f4=0, and 7-49 to 7-77 where f5 and f6=0.  In this instance, the genus of fluorine-substituted phenyl and naphthyl groups is sufficiently small that one of ordinary skill in the art would at once envisage the use of each member, including the use of the claimed species. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original).
Regarding Claim 10, the structures illustrated above resulting from modification of Ito necessarily contain between 2 and 16 fluorine substituents.
Regarding Claim 12, Ito’s compound 203A has the following structure:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to select fluorine-substituted E22 and E23 groups, as indicated above.  Compound 203A also includes unsubstituted phenyl as the L21 group.  It would have been obvious to one of ordinary skill in the art at the time of filing to include one or more fluorine substituents on this phenyl group based on the suggestion to do so at page 9, [0110]).   Including fluorine substituents on the L21, E22, and E23 groups results in the following structure:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

This represents a genus of compounds sufficiently small that one of ordinary skill in the art would at once envisage the use of each individual species, including the species of the claimed Compounds 4 and 5 falling within the scope of this formula.
Regarding Claims 13-17, Ito teaches the use of the compounds described above in OLEDs comprising a first electrode which may be an anode (p. 2, [0038]), a second electrode which may be a cathode (p. 67, [0317]) and, positioned between the first and second electrodes, an emission layer, a hole injection layer, a hole transport layer, a buffer layer, an electron transport layer, and an electron injection layer (p. 42, [0187]-[0191]).
Regarding Claim 18, the hole transport region may include a charge-generation material such as a p-dopant.  Suitable p-dopants include TCNQ, F4-TCNQ, tungsten oxide, and molybdenum oxide (p. 52, [0256]).  The instant specification indicates that these materials possess the claimed LUMO energy level (specification at p. 57, [0203] - p. 58, [0210]).
Regarding Claim 19, TCNQ and F4-TCNQ include four cyano groups (“TC”=tetracyano) (p. 52, [0256]).  
Regarding Claim 20, Ito teaches the use of red, blue, and green stacked emission layers which combine to emit white light (p. 52, [0259]).

Allowable Subject Matter

Claim 11 is allowed.  Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Reasons for indicating allowable subject matter are included in the Office action dated 30 November 2020 at page 6, paragraphs 13-16.
Claim 1 includes subject matter which is distinguished from the prior art.  Ito expressly limits the variable a21, comparable to the claimed a2, to either 0 or 1 (see, e.g., p. 1, [0013]).  Compounds satisfying condition i) are therefore allowable, as are compounds satisfying condition ii) where a2 is an integer from 2 to 5.  

Response to Arguments

Applicant's arguments filed 5 April 2021 have been fully considered but they are not persuasive.
Applicant argues that Ito teaches 0 or 1 L21-L24 groups, and concludes that Claim 1 would not have been obvious over Ito.
Claim 1 is open to compounds containing 1 L2 group (i.e. a2=1) so long as the L2 group satisfies the additional requirements of condition ii).  Ito teaches compounds containing 1 L21 group (equivalent to the claimed L2 group) that satisfy the additional limitations relating to the L2 group as discussed in greater detail in paragraph 9 above.  Therefore, the indicated claims remain obvious over Ito.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT S JONES JR/Primary Examiner, Art Unit 1762